We agree with respondent’s contention that its claim is presently ' enforeible without awaiting maturity of the mortgage. However, the denials in the answer of knowledge and information sufficient to form a belief as to the disbursements and reasonable value of counsel’s services prevent judgment on the pleadings. The judgment, insofar as it decrees that defendant’s motion for judgment on the pleadings and to dismiss the complaint is denied, should be affirmed. Insofar as it awards judgment on the pleadings in favor of plaintiff in the sum of $2,000.81, the judgment should be reversed. The order should be modified to provide for an assessment of the amount of plaintiff’s’ claim. The judgment and the order appealed from are unanimously modified accordingly and as so modified affirmed, without costs. Settle order on notice. Present— Martin, P. J., Cohn, Callahan, Peck and Van Voorhis, JJ.